 
 
I 
111th CONGRESS
2d Session
H. R. 5595 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2010 
Mr. Ellison introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend section 214(b) of the Immigration and Nationality Act to create, for an alien seeking to enter the United States as a nonimmigrant to care for a relative with a serious health condition, an exemption from the presumption that the alien is an immigrant. 
 
 
1.Exemption from presumption that an alien is an immigrantSection 214(b) of the Immigration and Nationality Act (8 U.S.C. 1184(b)) is amended— 
(1)by striking (b) Every alien (other than and inserting the following:  
 
(b) 
(1)Every alien (except for a nonimmigrant described in paragraph (2), ; 
(2)by striking and other than and inserting and; and  
(3)by adding at the end the following: 
 
(2)An alien is described in this paragraph if the alien— 
(A)is a family member of an individual who— 
(i)is suffering from a serious health condition (as such term is defined in section 101(11) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(11)); and  
(ii)is a citizen of the United States or an alien lawfully admitted to the United States for permanent residence;  
(B)seeks to enter the United States to provide care to the individual described in subparagraph (A); and 
(C)submits an attestation from a health care provider (as such term is defined in section 101(6) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(6)) of the individual described in subparagraph (A) that includes— 
(i)a diagnosis statement, which includes the treatment being provided; and 
(ii)the expected time period during which such care will be required..  
 
